Citation Nr: 1540245	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  09-23 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.  

2.  Entitlement to special monthly compensation (SMC) based on aid and attendance and housebound status.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to March 1968.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2013 and December 2013, the Board remanded the case for further evidentiary development.  The case is again before the Board for further appellate proceedings. 

During the appeal period, in March 2010, the Veteran submitted a formal claim for SMC based on the need for aid and attendance and on housebound status in conjunction with the claim for TDIU.  In a September 2010 rating decision, the RO denied the claim for entitlement to SMC based on aid and attendance and housebound status.  Under Akles v. Derwinski, 1 Vet. App. 118 (1991), the issue of entitlement to SMC is part and parcel of a claim for increased compensation.  Akles supports the inference that as long as an increased compensation claim remains pending, the SMC issue remains pending.  Thus, though the Veteran did not submit a notice of disagreement with the September 2010 rating decision to deny entitlement to SMC based on the need for aid and attendance and on housebound status, this issue must still be considered in conjunction with the claim for TDIU on appeal.  

The Board notes that the Veteran specifically limited his appeal so as to not include the issue of entitlement to an increased rating for residuals of lumbar strain with degenerative disc disease and degenerative joint disease.  See June 2009 Form 9.  Thus, this matter is not before the Board at this time.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2015); cf. Manlicon v. West, 12 Vet. App. 238 (1999); VA Fast Letter 13-13 (providing that VA will no longer presume a claim for TDIU is a claim for increase in all service-connected disabilities).  

The Board also notes that the Veteran has not submitted a substantive appeal regarding the application to reopen the previously denied claim for service connection for coronary artery disease and cardiomyopathy with automatic implantable Cardioverter-Defibrillator (heart disability), which the Board noted was intertwined with the matter of TDIU at the time of the Board's prior remand in December 2013.  Thus, the matter regarding a heart disability is not on appeal and is not before the Board at this time.  See generally September 2014 statement of the case.  

The matter regarding an increased rating for the back disability with claimed incontinence has been raised by the Veteran during the January 2013 hearing, and the matter regarding depression was raised in a December 2009 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See also April 2013 Board remand; December 2013 Board remand.  Therefore, the Board does not have jurisdiction over these matters, and they are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As noted above, the issue of entitlement to SMC based on aid and attendance and housebound status is on appeal.  Because the criteria for entitlement to SMC based on housebound status may be dependent on whether the Veteran has a 100 percent rating for one disability (or a TDIU based on one disability) and additional disabilities rated at a combined 60 percent independent of the total disability rating, analysis of the issue of entitlement to SMC based on the schedular housebound criteria may be dependent on the matter of entitlement to TDIU on appeal, and on whether the depression becomes service-connected and assigned a disability rating.  As noted above, the Board has referred the matter regarding depression to the AOJ for adjudication.  See 38 C.F.R. § 3.350; Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2010).  Furthermore, the Veteran's Social Security Administration (SSA) records pertaining to his claim for disability benefits show that the Veteran has asserted that he is unable to secure employment due at least in part to his depression.  Accordingly, the Board remands the issues of entitlement to TDIU and SMC based on aid and attendance and housebound status as intertwined with the matters regarding depression and the back evaluation, which the Board has referred to the AOJ.  

Finally, it is noted that the Veteran applied for VA Vocational Rehabilitation benefits, and enrollment in VA Vocational Rehabilitation and Employment Services may result in the creation of records relevant to Compensation claims.  Basic eligibility in VA vocational rehabilitation services requires an initial evaluation to determine whether a vocational goal is feasible.  38 C.F.R. §§ 21.40, 21.50-53. Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). VA must make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim, to include obtaining records in the custody of a Federal department or agency. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VA vocational rehabilitation records and any records pertaining to a claim for vocational rehabilitation and associate them with the claims file.  All attempts to obtain these records must be documented in the file. 

2. Obtain all outstanding relevant VA treatment records, to include records dating from September 2014 to present. 

3. After adjudication of the matters regarding the back evaluation and depression, which the Board has referred to the AOJ for adjudication and which are intertwined with the issues of SMC and TDIU on appeal, adjudicate the claims on appeal, to include consideration of entitlement for TDIU and SMC based on aid and attendance and housebound status, and furnish the Veteran and his representative a supplemental statement of the case if a matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







